—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about September 22, 1993, which, insofar as appealed from, denied plaintiff’s cross motion for summary judgment as against defendant Consolidated Edison, unanimously affirmed, without costs.
Plaintiff’s initial statement that he fell climbing the scaffold conflicts with the statement in his affidavit in support of the motion that he was standing on a scaffold when one of the planks came loose. Since plaintiff’s version of the accident is inconsistent with other versions in the record, as to a material issue, a triable question of fact has been presented (see, Carlos v Rochester Gen. Hosp., 163 AD2d 894). Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Williams, JJ.